ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed after final on 02 May 2022, Applicant has amended numerous claims.  Examiner will address claims 4 as being representative.  Similar rationale applies to the remaining amended claims.
Claim 4 has been amended as follows:
the one or more occurrences of the one or more cardiac arrhythmias of the patient is a first set of occurrences of the one or more cardiac arrhythmias of the patient,

The additional limitations being added raise new issues which would require material reconsideration of previously cited references and/or searching of new references.
	Accordingly, this amendment is hereby denied entry.

	Response to Arguments
In the Remarks filed on 02 May 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

	On page 16-17 Applicant argues that the applied art do not teach the following limitations:
	wherein the input layer of the auto-encoder receives the training cardiac EGM strips of the training input vectors and the classification data of the training input vectors,
	preprocessed cardiac EGM strips and the classification data for the patient to the input layer of the autoencoder;
	probability values generated by the intermediate layer of the autoencoder,
	wherein each of the probability values corresponds to a different cardiac arrhythmia.
	Regarding the steps of an auto-encoder receiving training cardiac EGM strips and classification data, the features are taught by Isin and Chen, as previously discussed in the Office Action mailed on 02 March 2022.
	Regarding the classification data “that indicate one or more cardiac arrythmia detected in the training cardiac EGM strip”, the classification data has not been recited as possessing any particular data structure. Indeed, the classification has merely been recited as functionally capable of “indicating” cardiac arrhythmia.
	Neither the Specification as originally filed on 06 May 2019 in parent application 62843702 nor Applicant’s Remarks specifically defines “indicate”.
	To ascertain the scope of this limitation, Examiner refers to Merriam-Webster Online Dictionary, which defines “indicate” as “to point out or point to”.
	The broadest reasonable interpretation of classification data would include any data capable of “pointing out or pointing to” arrhythmia.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determining if the patient has experienced cardiac arrythmia) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Accordingly, the claim does not require any particular structure of the “classification data”. Instead, raw data would meet this limitation because raw data could be processed to “point out” or “point to” arrhythmia. To this end, both Isin and Warzek teach determining if the patient has experienced arrythmia, as discussed on page 10, 13 of the previous Office Action.
	The feature of providing EGM strips and other data that can be processed to determine arrhythmia to an auto-encoder is taught by the combination of the applied art, to include Chen, as indicated by Applicant on page 17 of the Remarks.
	Regarding the probability values, the claim recites (emphasis added):
determining... whether the classification data for the patient correctly identifies the cardiac arrhythmias of the patient, if any, in the one or more preprocessed cardiac EGM strips,
	As recited, the limitation “if any” renders the determining step (and associated “wherein” clause) optional because EGM strips without any arrhythmia would not be further processed.
	For this reason, the applied art need not teach the argued limitation.

In view of the totality of the evidence, the finality of the previous Office Action is hereby maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626